Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to amendment filed on 10/11/2021 of claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 8-12, filed on 10/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian J. Gustafson (Reg. No. 52,978) on 11/04/21.
	Please amend the application as follows:
In the Claims:
1. 	(Currently Amended) A system configured to cache data from a first computer system on one or more second computer systems, each second computer system including a first hash value derived from the plurality of files;  		calculating a second hash value derived from the data blocks of the requested plurality of files; and 		comparing the first hash value to the second hash value to determine whether the data blocks of the plurality of files match, and in response retrieving contents of the data blocks for the plurality of files identified in the request using the information included in the block location record provided by the third computer system; and 		transmitting the contents of the data blocks to the third computer system.
4.	(Cancelled) 
5.	(Currently Amended) The system of claim [[4]] 1, wherein the second computer system is further configured to perform the steps of: providing the data blocks of the plurality of files to the third computer system if the first hash value matches the second hash value, 
and transmitting a notification to the third computer that the data blocks of the plurality of files does not match if the hash value does not match the second hash value.
10. 	(Currently Amended) A method comprising: caching a plurality of files from a first computer system on one or more distinct second computer systems, wherein, in response to a request from the first computer system, a processor of each of the one or more second computer systems is configured to perform the following steps:  		storing the plurality of files in a local storage using a file system, wherein the file system stores the plurality of files in one or more sets of available file system data blocks;  including a first hash value derived from the plurality of files;  		calculating a second hash value derived from the data blocks of the requested plurality of files; and 		comparing the first hash value to the second hash value to determine whether the data blocks of the plurality of files match, and in response retrieving contents of the data blocks for the plurality of files identified in the request using the information included in the block location record provided by the third computer system;
and transmitting the contents of the data blocks to the third computer system.


Cancelled)
 
13.	(Currently Amended) The method of claim [[12]] 10, further comprising: providing the data blocks of the plurality of files to the third computer system if the first hash value matches the second hash value, 
and transmitting a notification to the third computer that the data blocks of the plurality of files does not match if the hash value does not match the second hash value.
18. 	(Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the steps of:  	caching a plurality of files from a first computer system on one or more distinct second computer systems, wherein, in response to a request from the first computer system, a processor of each of the one or more second computer systems is configured to perform the following steps: 	 	storing the plurality of files in local storage using a file system, wherein the file system stores the plurality of files in one or more sets of available file system data blocks; 		providing, to the first computer system, a block location record describing storage locations of the one or more sets of file system data blocks in the local storage corresponding to the plurality of files; 		after, and responsive to, providing the block location record to the first computer system, marking the storage locations of the one or more sets of file system data blocks in the local storage as available storage space;  		receiving, at the second computer system, a request from a third computer system, distinct from the first computer system and the second computer system, to  including a first hash value derived from the plurality of files;  		calculating a second hash value derived from the data blocks of the requested plurality of files; and 		comparing the first hash value to the second hash value to determine whether the data blocks of the plurality of files match, and in response retrieving contents of the data blocks for the plurality of files identified in the request using the information included in the block location record provided by the third computer system; and transmitting the contents of the data blocks to the third computer system.



Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-3, 5-11, 13-20 (renumbered 1-18) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.


Conclusion
These features together with other limitations of the independent claims 1, 10, and 18 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 10, and 18 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153